El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Presentado en el Eegistro de la Propiedad de Mayagüez un contrato de arrendamiento para su inscripción el regis-trador le puso la siguiente nota:
“Devuelto el presente documento sin hacer en él operación al-guna por cuanto es un affidavit o documento privado, comprensivo de un contrato de arrendamiento, el cual debe ser otorgado en docu-mento público.”
Contra esa resolución interpuso Arsenio Martínez, uno de los arrendadores, el presente recurso gubernativo, que podemos resolver porque al devolver el registrador el docu-mento consignó el motivo de su resolución. Guánica Centrale v. Registrador, 23 D. P. R. 735.
El documento que fué presentado en el registro de la propiedad es el contrato original por el cual Arsenio Mar-tínez y su esposa Eosario B. Martínez ceden en arrenda-miento por término de diez años una finca urbana de su propiedad a los Estados Unidos de América, representados por Will H. Hays, Administrador General de Correos de los Estados Unidos, está fechado el 9 de julio de 1921 y a continuación de la firma de Mr. Will H. Hays puesta el pri-mero de agosto de 1921 se encuentran las de los arrenda-dores y después un certificado de un notario, fechado en Ma-yagüez el 9 de julio de 1921, creditivo de que ante él com-parecieron Arsenio Martínez y su esposa Eosario B. Mar-tínez a quienes conoce como las mismas personas que han celebrado el contrato de arrendamiento que antecede y quie-nes reconocieron que lo habían firmado, sellado y entregado de su libre y espontánea voluntad para los usos y propó-sitos en el mismo consignados; y que la esposa Eosario B. Martínez firmante del contrato, en ausencia de su marido, declaró'haberlo firmado libre y espontáneamente, sin influen-cia indebida ni coacción de su consorte.
*87Ese contrato no es una escritura pública porque no está otorgado ante notario, lo que admite el recurrente, sino el contrato privado celebrado entre las partes con la declara-ción de una de ellas ante un notario de haberlo firmado de su libre y espontánea voluntad, pero a pesar de ésto alega el recurrente que puede ser presentado en el registro para inscripción por ser un documento auténtico.
El artículo 2 de la Ley Hipotecaria enumera los títulos que pueden ser inscritos en el registro de la propiedad, siendo uno de ellos el contrato de arrendamiento por más de seis años, según su número 5; en el artículo 3, párrafo 1 declara que para que puedan ser inscritos los títulos expresados en el artículo anterior, deberán estar consignados en escritura pública, ejecutoria o documento auténtico, expedido por au-toridad judicial, o por el gobierno o sus agentes en la forma que prescriban los reglamentos; y en el artículo 51 de su reglamento dice que se considerarán documentos auténticos para los efectos de la ley los que, sirviendo de títulos al do-minio o derecho real, estén expedidos por el gobierno o por autoridad o funcionario competente para darlos, y deban hacer fe por sí solos.
De acuerdo con los anteriores preceptos legales el docu-mento que motiva este recurso no es un documento auténtico porque no está expedido por el gobierno ni por sus agentes. Los documentos auténticos a que se refiere la ley y su regla-mento son los que expiden dichos funcionarios con referencia a documentos obrantes en sus oficinas.
Por otra parte, según el artículo 1247 del Código Civil, enmendado por la Ley No. 6.5 de 7 de marzo de 1912, el con-trato de arrendamiento por más de seis años deberá constar en documento público cuando deba perjudicar a tercero.
Siendo, pues, un documento privado con la declaración ante notario de una de las partes contratantes (affidavit) el presentado en el registro no era inscribible, según hemos resuelto en los casos de Sucs. de Andreu & Cía. v. Registra*88dor, 20 D. P. R. 424; Delgado v. Registrador, 22 D. P. R. 126; Pietri v. Registrador, 22 D. P. R. 732.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jneces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
El Juez Asociado Sr. Wolf no tomó parte eii la resolución de este caso.